DETAILED ACTION
The following is a Final Office Action in response to communications filed August 15, 2022.  Claims 11 and 13 are amended; claims 12 and 16 are canceled; and claims 23–24 are newly added.  Claims 11, 13–15, and 23–24 are currently pending.

Response to Amendment
Applicant’s amendments are sufficient to overcome the previous objection to claim 11 for informalities.  Accordingly, the previous objection is withdrawn.  However, Applicant’s amendments necessitate a new objection for informalities, and as a result, Examiner directs Applicant to the relevant section below.
Applicant’s amendments are not sufficient to overcome the previous rejection of claims 11–16 under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Accordingly, the previous rejection of claims under 35 U.S.C. 112(b) is maintained.  Further, Applicant’s amendments necessitate new grounds of rejection under 35 U.S.C. 112(b), and as a result, Examiner respectfully directs Applicant to the relevant explanation below.
Upon reconsideration of the claims in view of 35 U.S.C. 101, the previous rejection of claims under 35 U.S.C. 101 as being directed to non-statutory subject matter is withdrawn.  More particularly, the elements reciting blocking selection of one or more actions via the input device at the mobile computing device, as substantially recited in independent claims 11 and 23, integrate the abstract idea into a practical application under Step 2A Prong Two because the elements apply or use the recited abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claims as a whole are more than a drafting effort designed to monopolize the exception.  As a result, the previous rejection of claims 11–16 under 35 U.S.C. 101 is withdrawn.
Applicant’s remarks with respect to the previous rejection of claims under 35 U.S.C. 103 have been fully considered but are not persuasive.  Applicant primarily asserts that the rejection of record omits the step of “receiving … a transmission from the data repository comprising data representing a role of the user in respect of the selected job.”  Examiner disagrees.  Examiner notes that the rejection of record asserts that the Neagu reference discloses the element (See Non-Final at 18).  As a result, Applicant’s remarks are not persuasive because the combination of references discloses each element as currently presented.
Applicant’s remaining remarks are directed to newly amended subject matter and are addressed below for the first time.  Accordingly, Applicant’s remarks are not persuasive, and the previous rejection of claims under 35 U.S.C. 103 is asserted below.

Claim Objections
Claims 11 and 23 are objected to because of the following informalities:
Claims 11 and 23 recite “retrieving … the document of the selected document type … according to the received selected job”.  Examiner recommends amending claims 11 and 23 to recite a “retrieving … the document of the selected document type … according to the 
Claim 11 further recites “wherein the second actions are able to be performed” in the element reciting “wherein the transmission of the selection initiates”.  Examiner recommends amending claim 11 to recite “wherein the one or more second actions are able to be performed” in order to facilitate claim consistency.
Appropriate correction is required.

	Claim Rejections - 35 USC § 112(b)	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 13–15, and 23–24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11 and 23 recite “the received role” in the element for “receiving … a transmission comprising data representing a plurality of document types associated with the received role”.  Although claims 11 and 23 previously recite “receiving … a transmission … comprising data representing a role of the user”, claims 11 and 23 do not recite receiving a role.  As a result, there is insufficient antecedent basis for “the received role” in the claims.  For purposes of examination, claims 11 and 23 are interpreted as reciting “the 
Claim 23 further recites “the selected document” in the element to “retrieve the document of the selected document type”.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, claim 23 is interpreted as reciting “the selected document type”.
In view of the above, claims 11 and 23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Claims 13–15 and 24, which depend from claims 11 and 23, inherit the deficiency described above.  As a result, claims 13–15 and 24 are similarly rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention
Claim 13 recites “the related action” and “the one or more actions” in the “receiving” element.  There is insufficient antecedent basis for these limitations in the claim.  For purposes of examination, claim 13 is interpreted as reciting “[[the]] a related action” and “the one or more second actions”.
In view of the above, Examiner respectfully requests that Applicant thoroughly review the claims for compliance with the requirements set forth under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 13–14, and 23–24 are rejected under 35 U.S.C. 103 as being unpatentable over Rahmouni et al. (U.S. 2016/0110666) and in view of Neagu et al. (U.S. 2014/0052487), and in further view of Vikse (CA 2476636).
Claims 11 and 23:  Rahmouni discloses a computer-implemented (See FIG. 1 and paragraph 21) method of providing a document to a user of a mobile computing device (See FIG. 1 and FIG. 3), comprising: 
identifying the user of the mobile computing device using the mobile computing device (See paragraphs 26–27, wherein a worker is identified upon log in);
transmitting a request to a data repository for the data repository to transmit, to the mobile computing device, data associated with the user (See FIG. 2 and paragraphs 24 and 26–27, wherein a worker is identified upon log in and receives data associated with the user from a database and statements repository);
receiving, at the mobile computing device, a transmission from the data repository comprising the data associated with the user, the data associated with the user comprising data representing one or more jobs that the user is allocated to (See FIG. 2 and paragraphs 26–27, wherein workers may see information related to the processes, sub-processes, and tasks that the worker is working on); 
displaying to the user each of the one or more jobs on a display of the mobile computing device (See FIG. 3 and paragraphs 26–27, wherein tasks are displayed on a worker device display);
receiving, at the mobile computing device, a transmission comprising data representing a plurality of document types associated with the received role of the user in respect to the selected job (See FIG. 3 and paragraph 52, wherein statement types are displayed to a user in a statement selector; and see paragraph 37, in view of paragraph 34, wherein statement types are received according to a worker’s role); 
displaying, on the display of the mobile computing device, to the user, each of the plurality of document types (See FIG. 3 and paragraph 52, wherein statement types are displayed to a user in a statement selector);
receiving, at the mobile computing device, from the user via the input device of the mobile computing device, a selection of one of the plurality of document types (See FIG. 3 and paragraphs 37 and 52, wherein a worker selects a statement type using a statement selector); 
retrieving, by the mobile computing device, the document of the selected document type in an electronic form, from the data repository according to the received selected job and the selected document type (See FIG. 2 and paragraph 37, wherein a statement template is retrieved when a worker selects a statement type, and see paragraphs 29 and 31, wherein templates are associated with processes and statement types); 
displaying the document to the user on the display of the mobile computing device (See paragraph 37, wherein a statement template is displayed when a worker selects a statement type, and paragraph 27, wherein a display is disclosed); 
displaying to the user on the display one or more actions to the user for selection using the mobile computing device, wherein the one or more actions are filtered from a plurality of possible actions such that each action is determined to be able to be performed by the user in relation to the document or a document derived therefrom (See FIG. 3 and paragraphs 27 and 38, wherein the worker may select one of the arguments of the statement template on a display device screen; see also paragraph 33, wherein argument portions are auto configured based on configurations of the parent process, such that the portions are filtered according to performable actions);
receiving, at the mobile computing device, via the input device, a selection of one of the one or more actions (See FIG. 3 and paragraph 38, wherein the worker may select one of the arguments of the statement template); and  
transmitting the selection from the mobile computing device (See FIG. 3 and paragraph 38, wherein the worker may select one of the arguments of the statement template, and wherein the selection is implicitly transmitted);
wherein the transmission of the selection initiates the selected action (See FIG. 3 and paragraph 38, wherein the worker may select one of the arguments of the statement template, and wherein the selection implicitly initiates the action).
Although Rahmouni discloses selecting process items (See paragraphs 26–27) and associated tasks with a given role (See paragraph 34), Rahmouni does not expressly disclose the remaining claim elements.
Neagu discloses receiving from the user a selection of a job from the one or more jobs using an input device of the mobile computing device (See paragraphs 15 and 17, wherein workers may select available jobs using a mobile device; see also FIG. 2C–Fig. 2E and paragraph 21); 
receiving, at the mobile computing device, a transmission from the data repository comprising data representing a role of the user in respect of the selected job (See paragraphs 15 and 17, wherein upon selection of a given job, worker devices receive data forms representing the role of the user; see also FIG. 2C–Fig. 2E and paragraph 21); and
wherein the transmission of the selection initiates the selected action and when the selected action is selected, transmitting the selection causes blocking selection of one or more second actions related to the selected action by other users until the selected action is completed, wherein the second actions are able to be performed in relation to the document or the document derived therefrom, unless they are blocked from being selected (See paragraph 17, wherein jobs are blocked from dispatch when selected by a given worker; see also FIG. 2C–Fig. 2E and paragraph 21, wherein jobs checked out by one worker are not available to be selected).
Rahmouni discloses a system directed to managing worker process documents.  Similarly, Neagu discloses a system directed to managing worker dispatch forms.  Each reference discloses system directed to managing worker documents.  The technique of selecting role-based jobs is applicable to the system of Rahmouni as they each share characteristics and capabilities; namely, they are directed to managing documents.
One of ordinary skill in the art would have recognized that applying the known technique of Neagu would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Neagu to the teachings of Rahmouni would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate document management into similar systems.  Further, applying role-based job selection to Rahmouni would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed and improved management.  Although the remaining elements are interpreted as nonfunctional descriptive material and have been afforded limited patentable weight, the remaining elements are mapped in the interest of compact prosecution.  Rahmouni and Neagu do not expressly disclose the remaining claim elements.
Vikse discloses wherein the document is a risk related document that is either a permit to work or a risk assessment document (See page 1, wherein permit to work documents are disclosed); and
the action is one of the following: transfer of the permit to work, closure of the permit to work, extension of the permit to work that is due to expire and closure of the risk assessment document (See page 8, wherein the foreman “may re-apply electronically for a new permit or permit extension”; and see Abstract and claim 1, wherein closure of the permit to work actions are disclosed).
As disclosed above, Rahmouni discloses a system directed to managing worker process documents, and Neagu discloses a system directed to managing worker dispatch forms.  Vikse discloses a system directed to managing work according to work permits.  Each reference discloses system directed to managing work information.  The technique of utilizing permit to work documents and actions is applicable to the systems of Rahmouni and Neagu as they each share characteristics and capabilities; namely, they are directed to managing work information.
One of ordinary skill in the art would have recognized that applying the known technique of Vikse would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Vikse to the teachings of Rahmouni and Neagu would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate work information management into similar systems.  Further, applying permit to work documents and actions to Rahmouni and Neagu would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed and improved data management.
Claims 13 and 24:  Rahmouni does not expressly disclose the elements of claims 13 and 24.
Neagu discloses receiving, at the mobile computing device, an unblock communication indicating that the related action is completed and then allowing selection of one of the one or more actions that was previously blocked using the input device of the mobile computing device (See FIG. 1 and paragraph 17, wherein jobs are blocked when checked out by a worker using a mobile device and available when job are checked in upon completion; see also FIG. 2C–Fig. 2E and paragraph 21, wherein jobs checked out by one worker are not available to be selected).
One of ordinary skill in the art would have recognized that applying the known technique of Neagu would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 11.
Claim 14:  Rahmouni discloses a method according to claim 11, further comprising: submitting the document to an other device (See FIG. 1–FIG. 2 and paragraph 39, wherein completed templates are saved on the worker service system).  Rahmouni does not expressly disclose the remaining claim elements. 
Neagu discloses locking the document from change on the other device unless the received data representing the role of the user in respect to the selected job is a role that permits a change to the document (See paragraphs 17–18 and 21, wherein dispatch forms are locked from users who do not have the associated job type role, and wherein deploying a form to a co-worker is based on the job type associated with the file).
One of ordinary skill in the art would have recognized that applying the known technique of Neagu would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 11.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Rahmouni et al. (U.S. 2016/0110666) and in further view of Neagu et al. (U.S. 2014/0052487), and in further view of Vikse (CA 2476636) and Ward, II (U.S. 2015/0046977).
Claim 15:  As disclosed above, Rahmouni, Neagu, and Vikse disclose the elements of claim 11.
Rahmouni discloses a method according to claim 11, further comprising: receiving, at the mobile computing device, one or more inputs from the user to answer questions in the document (See FIG. 3 and paragraph 38, wherein the worker may select one of the arguments of the statement template and provide input values).  Rahmouni, Neagu, and Vikse do not expressly disclose the remaining claim elements.
Ward discloses receiving from the data repository expected answers that indicate safe work conditions; checking that each of the one or more inputs from the user matches a respective received expected answer; and indicating on a display of the mobile computing device that work conditions are unsafe when one or more of the one or more inputs does not match the expected answers (See FIG. 1, FIG. 4, and paragraph 47, wherein inputs are compared to permitted values, and wherein notifications are generated when input values exceed permitted values).
As disclosed above, Rahmouni discloses a system directed to managing worker process documents, Neagu discloses a system directed to managing worker dispatch forms, and Vikse discloses a system directed to managing work according to work permits.  Similarly, Ward discloses managing permit data entry.  Each reference discloses system directed to managing work information.  The technique of checking inputs is applicable to the systems of Rahmouni, Neagu, and Vikse as they each share characteristics and capabilities; namely, they are directed to managing work information.
One of ordinary skill in the art would have recognized that applying the known technique of Ward would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Ward to the teachings of Rahmouni, Neagu, and Vikse would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate work information management into similar systems.  Further, applying input checking to Rahmouni, Neagu, and Vikse would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed and improved data management.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone number is (571)270-3400.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623